internal_revenue_service number release date index number ---------------------- ------------------------------- --------------------------------- ------------------------------- ---------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc fip b04 plr-136793-12 date date taxpayer ----------------------------------------------------------------------------------------------- -------------------------- country x --------- date x date y obligor obligor parent state x state y state z subsidiary ----------------------------------- z ---------------------- ------------------ ---------------------------------------- -------------------------------------------------- ----------------------------------- -------------- ----------- ---------- ---- dear ----------- this is in response to the letter submitted by your authorized representatives dated date requesting rulings on the federal_income_tax treatment of the contracts and entities described below and related rulings under part ii of subchapter_l of the internal_revenue_code_of_1986 the code i facts taxpayer taxpayer is a corporation chartered under the laws of state x taxpayer is a wholly-owned subsidiary of parent which was formed under the laws of country x taxpayer is the parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return plr-136793-12 taxpayer is the majority owner of subsidiary subsidiary is a member of taxpayer’s consolidated_group subsidiary provides customer financing and performs other functions in support of taxpayer’s wholesale auto sales business subsidiary’s various departments and functions currently include commercial credit consumer credit servicing collections business systems risk finance legal compliance human resources sales and marketing and administration subsidiary is the parent of two wholly-owned subsidiaries obligor and obligor obligor is a corporation that was chartered under the laws of state y on date x obligor is a member of taxpayer’s consolidated_group obligor is a corporation that was chartered under the laws of state z on date y obligor is a member of taxpayer’s consolidated_group neither obligor nor obligor will have any employees obligor and obligor will each enter into an agreement with subsidiary whereby subsidiary will render administrative and support services to obligor and obligor with respect to the contracts described below in exchange for a fee contracts obligor and obligor will be principally engaged in the issuance of contracts that provide financial protection against economic loss for certain expenses related to vehicle repair not covered by the vehicles’ manufacturer’s warranties the contracts taxpayer anticipates that for each year that obligor or obligor is in business the obligor company’s gross_receipts derived from issuing the contracts will comprise a substantial majority at least z of the obligor company’s total gross_receipts each obligor company will account of the contract premiums received related unearned premiums and loss_reserves and other items of income and deductions as an insurance_company the contracts provide protection to the vehicle purchaser or lessee for the economic loss associated with the cost of repairs due to a mechanical breakdown over a contractually defined period which is based on length of time or vehicle mileage the period covered by the contract is based on the first occurring of a stated time or miles driven the contracts also cover a portion of the replacement vehicle rental expense in certain cases and towing associated with a mechanical breakdown the contracts will not cover any preventative or routine maintenance the contracts will not cover incidental or consequential damages if a policyholder of a contract cancels a contract prior to its expiration the issuing obligor company will be obligated to refund to the policyholder of the contract the unearned_premium in an amount determined under the contract obligor and obligor will be the issuers and named obligors on the contracts and will be directly liable to the policyholders of the contracts obligor and obligor will not act as the obligors on any new product warranties and will not cover any of the costs under such warranties obligor and obligor will not perform any repair plr-136793-12 services instead obligor and obligor will reimburse repair facilities or the policyholders of the contracts for the costs of covered repairs the contracts will be sold to policyholders by unrelated retail automobile dealers the agents upon the sale of a contract by an agent the agent will collect a purchase premium from the policyholder and remit a predetermined portion of the purchase premium the agent cost to the issuing obligor company for each contract sold the agent will retain a commission the agent’s commission equal to the different between the purchase premium and the agent cost certain states in which obligor and obligor will issue the contracts require an issuer of such contracts to obtain a contractual liability insurance_policy clip or surety bond to insure that the issuer performs its obligations under the contracts taxpayer represents that the clips will be in accordance with the applicable state law requirements and will be treated as insurance contracts for such purposes obligor and obligor will obtain the clips or surety bonds from an unrelated insurance_company ii additional representations in addition to the facts and representations presented above taxpayer has also made the following representations obligor and obligor will be licensed as vehicle service_contract providers in their respective states state y and state z for purposes of issuing the contracts obligor and obligor will not be licensed insurers will not be regulated as insurance_companies under state law and are not required to be regulated as insurance_companies under state law the obligor companies anticipate issuing a sufficient number of contracts to unrelated third parties so that the law of large numbers applies and risk_distribution is achieved iii law and analysis insurance contacts and insurance_company status sec_831 provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 treats the term_insurance company for purposes of sec_831 as having the same meaning as that term is given under sec_816 sec_816 provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies plr-136793-12 neither the internal_revenue_code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes dates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cases analyzing captive insurance arrangements have described the concept of insurance for federal_income_tax purposes as containing three elements involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 while parent_corporation purchased a group-term_life_insurance policy from its wholly-owned insurance subsidiary the arrangement was not held to be self-insurance because the economic risk of loss was not that of the parent modified on other grounds revrul_2001_31 2000_1_cb_1348 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums see 811_f2d_1297 9th cir the commonly accepted sense of insurance derives from all of the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that of known insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law 96_tc_18 the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curium 988_f2d_1134 fed cir and plr-136793-12 the language of the operative agreements and the method of resolving claims kidde indus inc v united_states 49_fedclaims_42 we conclude that for federal tax purposes the contracts are insurance contracts not prepaid service contracts unlike prepaid service contracts the contracts are aleatory contracts under the contracts obligor or obligor for a fixed price is obligated to indemnify the policyholder for economic loss not covered by the manufacturer’s or other warranty arising from the mechanical breakdown of and repair expense to a purchased or leased automobile the contracts are not prepaid service contracts because neither obligor nor obligor provides any repair services further by accepting a large number of risks obligor and obligor have distributed the risk of loss under the contracts so as to make the average loss more predictable provided that at the end of each taxable_year more than of the business of obligor is issuing the contracts obligor will qualify as an insurance_company for that taxable_year for purposes of sec_831 provided that at the end of each taxable_year more than of the business of obligor is issuing the contracts obligor will qualify as an insurance_company for that taxable_year for purposes of sec_831 gross premiums written in the case of an insurance_company taxable under sec_831 the term taxable_income means the gross_income as defined in sec_832 less the deductions allowed in sec_832 sec_832 provides that the term gross_income includes the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 provides that the term underwriting_income means the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred a sec_832 provides in relevant part that the term premiums earned on insurance contracts during the taxable_year means an amount computed as follows from the amount of gross premiums written on insurance contracts during the taxable_year deduct return_premiums and premiums_paid for reinsurance to the result so obtained add percent of the unearned premiums on outstanding business at the end of the preceding_taxable_year and deduct percent of the unearned premiums on outstanding business at the end of the taxable_year b gross premiums written are amounts payable for insurance coverage the label placed on a payment in a contract does not determine whether an amount is a gross plr-136793-12 premium written gross premiums written include all amounts payable for the effective period of the insurance_contract sec_1_832-4 for purposes of computing each obligor company’s insurance_company_taxable_income under sec_832 the gross premiums written on a contract is the purchase premium paid_by the policyholder for the contract expenses_incurred expenses_incurred for purposes of determining a nonlife insurance company’s underwriting_income under sec_832 means all expenses shown on the annual_statement approved by the naic sec_832 expenses_incurred do not include amounts which are not allowed as deductions under sec_832 sec_832 under sec_832 a nonlife insurance_company may deduct all ordinary and necessary expenses_incurred as provided in sec_162 relating to trade_or_business_expenses expenses_incurred for a taxable_year are computed as follows to all expenses paid during the taxable_year add expenses unpaid at the end of the taxable_year and deduct expenses unpaid at the end of the preceding_taxable_year sec_832 the agents’ commissions are a deductible expense that are a form of policy acquisition expense see h_r conf_rep no pincite accordingly for purposes of computing each obligor company’s insurance_company_taxable_income under sec_832 each obligor company may deduct its agents’ commissions paid during the taxable_year in accordance with sec_832 iv holdings based on the information submitted and taxpayer’s representations the contracts issued by the obligor companies will constitute insurance contracts for federal_income_tax purposes provided that at the end of each taxable_year more than of the business of obligor is issuing the contracts obligor will qualify as an insurance_company for that taxable_year for purposes of sec_831 provided that at the end of each taxable_year more than of the business of obligor is issuing the contracts obligor will qualify as an insurance_company for that taxable_year for purposes of sec_831 plr-136793-12 for purposes of computing each obligor company’s insurance_company_taxable_income under sec_832 the gross premiums written on a contract is the purchase premium paid_by the policyholder for the contract for purposes of computing each obligor company’s insurance_company_taxable_income under sec_832 each obligor company may deduct its agents’ commissions paid during the taxable_year in accordance with sec_832 this ruling does not address the reinsurance of any of the risks discussed in this ruling see sec_1_832-4 a ex except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely donald j drees jr senior technician reviewer branch office of the associate chief_counsel financial institutions products cc
